DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/17/2022 has been entered. Claims 1-12, 14-15, and 18-22 remain pending in the application.
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/17/2022, with respect to the 101 and 112(b) rejection(s) of claim(s) 1-12, 14-15, and 18-22, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/17/2022, with respect to the 103 rejection(s) of claim(s) 1-12, 14-15, and 18-22, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jungnickle et al. (US 20180254826 A1) in view of, where applicable, the previous reference(s). Jungnickle et al. resolves the deficiencies of the previous reference(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 14, 18-19, 21 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi et al. (US 20160300493 A1), hereinafter Ubhi, in view of Ericsson et al. (WO2012112097A1), hereinafter Ericsson and Jungnickle et al. (US 20180254826 A1), hereinafter Jungnickle.

Regarding claim 1, Ubhi teaches a method for managing an unmanned aerial vehicle (UAV), comprising:
	receiving flight information describing a flight plan for the UAV ([0010] “user A may instruct user device A to generate a request for a flight path (e.g., from location A to location B) for the UAV, and to provide the request to the UAV platform”);
	determining, based on the flight information, quality-of-service requirements along portions of a flight path for accomplishing the flight plan ([0021] “UAV platform 230 may calculate the flight path from the origination location to the destination location based on aviation information (e.g., weather information, air traffic information, etc.), and may determine network requirements for the flight path based on the request for the flight path”);
	Ubhi teaches managing flight of the UAV utilizing the wireless network (Abstract – “The device provides, via the connection with the particular network, the flight path instructions to the UAV to permit the UAV to travel from the first location to the second location via the flight path”).
	
	Ubhi does not teach transmitting, toward a policy and charging control system that manages a wireless network, a reservation request for reserving resources in the wireless network to achieve the quality-of-service requirements;
	receiving, from the policy and charging control system, a response to the reservation request to reserve the resources; and
	determining a status of the flight plan based on the response from the policy and charging control system.

	Ericsson teaches transmitting, toward a policy and charging control system that manages a wireless network, a reservation request for reserving resources in the wireless network to achieve the quality-of-service requirements (p. 10, ¶ 2 “the application can in turn inform cellular radio system about the chosen path, and the system, in particular a node in the system such as the RNC can reserve resources along Path 1 for this user”. p. 4, ¶ 1 “the subscriber can be guaranteed a QoS when travelling from a start to an end position”);
	receiving, from the policy and charging control system, a response to the reservation request to reserve the resources (p. 7, ¶ 2 “The selected path is the output the user in a step 207”); and
	determining a status of the [[flight]] travel plan based on the response from the policy and charging control system (p. 8, “In return, as output from the search the user will get optimum paths (possible more than 1 path). The user can choose the path based on his preference or input additional criteria to filter the best path. In accordance with one embodiment, when the user or system has selected a path based on the input of the user, the system can determine the related information, e.g. the cells that the user intends to travel through and also when this will be”).

	Ubhi teaches flight paths of a UAV to provide optimal QoS requirements along the path. Ericsson teaches a reservation system to guarantee QoS along a travel path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to use Ericsson’s reservation system for network service along a path for the flight path of Ubhi. One of ordinary skill in the art would have been motivated in order to “be guaranteed a QoS when travelling from a start to an end position” (Ericsson p.4, ¶1).

	Ubhi does not teach the quality-of- service requirements defined by a Quality-of-service Class Identifier (CQI), nor wherein the resources to be reserved include frequency division usage during a time interval for the UAV to communicate with the wireless network.

	Jungnickle teaches the quality-of- service requirements defined by a Quality-of-service Class Identifier (CQI) ([0047] “The PHY measures the signal-to-interference-and-noise ratio (SINR) on each subcarrier. Any appropriate method for measuring the SINR may be used to provide reasonable CQI reports and to ensure that the data delivered in the requested modulation and coding scheme may be received with negligible probability of error”,
	wherein the resources to be reserved include frequency division usage during a time interval for the UAV to communicate with the wireless network ([0041] “In the multiuser links mode, UDs may access the channel either contention-based, or be assigned individual time slots (time-division multiple access, TDMA) and/or individual frequency sub-bands (frequency-division multiple FDMA)”).

	Ubhi teaches flight paths of a UAV to provide optimal QoS requirements along the path. Jungnickle teaches time/frequency division multiplexing for user device communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use time/frequency division multiplexing of Jung system for network service of Ubhi. One of ordinary skill in the art would have been motivated in order to “provide an efficient and reliable feedback and control channel for adaptive transmissions, multiple user support, MIMO support, cooperative signal processing, variable current modulation schemes” (Jungnickle [0008]).
	
	
	
Regarding claim 2, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1. 
	Ubhi does not teach wherein the response to the reservation request indicates that the quality-of-service requirements are scheduled to be fulfilled by the wireless network, and,
	wherein the status of the flight plan is determined to be approved when the response to the reservation request indicates that the quality-of-service requirements are scheduled to be fulfilled.

	Ericsson teaches wherein the response to the reservation request indicates that the quality-of-service requirements are scheduled to be fulfilled by the wireless network (p.4, ¶1 “take the subscriber from the start position to the end position and search for paths that will guarantee the required QoS, and the path that best satisfies the entered input criteria is selected and and output to the subscriber. Hereby the subscriber can be guaranteed a QoS when travelling from a start to an end position”), and,
	wherein the status of the flight plan is determined to be approved when the response to the reservation request indicates that the quality-of-service requirements are scheduled to be fulfilled (p.4, ¶1 “take the subscriber from the start position to the end position and search for paths that will guarantee the required QoS, and the path that best satisfies the entered input criteria is selected and and output to the subscriber. Hereby the subscriber can be guaranteed a QoS when travelling from a start to an end position”).
	Ubhi teaches flight paths of a UAV to provide optimal QoS requirements along the path. Ericsson teaches a reservation system to guarantee QoS along a travel path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to use Ericsson’s reservation system for network service along a path for the flight path of Ubhi. One of ordinary skill in the art would have been motivated in order to “be guaranteed a QoS when travelling from a start to an end position” (Ericsson p.4, ¶1).

Regarding claim 3, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 2. 
	Ubhi does not teach further comprising:
	enforcing the quality-of-service requirements of the flight plan, which has been approved, during a flight of the UAV using the flight plan, 
	wherein enforcement of the quality-of-service requirements includes monitoring the policy and charging control system of the wireless network to ensure the wireless network delivers wireless connectivity to the UAV to at least meet the quality-of- service requirements.

	Ericsson teaches enforcing the quality-of-service requirements of the flight plan, which has been approved, during a flight of the UAV using the flight plan (p. 4, ¶6 “the user direction/position is continuously determined and the user is warned about interruptions, coverage issues and overload cells before the user enters an area with anticipated problems from a QoS perspective in response to the determined position. The user may then choose to continue the original planed path or change to another path based on his preference”), 
	wherein enforcement of the quality-of-service requirements includes monitoring the policy and charging control system of the wireless network to ensure the wireless network delivers wireless connectivity to the UAV to at least meet the quality-of- service requirements (p. 4, ¶6 “the user direction/position is continuously determined and the user is warned about interruptions, coverage issues and overload cells before the user enters an area with anticipated problems from a QoS perspective in response to the determined position. The user may then choose to continue the original planed path or change to another path based on his preference”).

	Ubhi teaches flight paths of a UAV to provide optimal QoS requirements along the path. Ericsson teaches a reservation system to guarantee QoS along a travel path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to use Ericsson’s reservation system for network service along a path for the flight path of Ubhi. One of ordinary skill in the art would have been motivated in order to “be guaranteed a QoS when travelling from a start to an end position” (Ericsson p.4, ¶1).
	
Regarding claim 5, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1.
	Ubhi does not teach Ericsson teaches wherein the response to the reservation request indicates that the quality-of-service requirements are scheduled to be partially fulfilled by the wireless network, the method further comprising:
	adjusting the flight plan based on the response indicating that the quality-of-service requirements are scheduled to be partially fulfilled by the wireless network. 

	Ericsson teaches wherein the response to the reservation request indicates that the quality-of-service requirements are scheduled to be partially fulfilled by the wireless network ( (p.4, ¶6 the user direction/position is continuously determined and the user is warned about interruptions, coverage issues and overload cells before the user enters an area with anticipated problems from a QoS perspective in response to the determined position”), the method further comprising:
	adjusting the flight plan based on the response indicating that the quality-of-service requirements are scheduled to be partially fulfilled by the wireless network (p.4, ¶6 – p.5 “The user may then choose to continue the original planed path or change to another path based on his preference”).

	Ubhi teaches flight paths of a UAV to provide optimal QoS requirements along the path. Ericsson teaches a reservation system to guarantee QoS along a travel path.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to use Ericsson’s reservation system for network service along a path for the flight path of Ubhi. One of ordinary skill in the art would have been motivated in order to “be guaranteed a QoS when travelling from a start to an end position” (Ericsson p.4, ¶1).

Regarding claim 6, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1, Ubhi teaches wherein the flight information includes the quality-of- service requirements ([0021] “determine network requirements for the flight path based on the request for the flight path”).

Regarding claim 7, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1, wherein the flight information includes one or more of an objective of the flight plan, a flight path ([0021] “a request for a flight path from an origination location to a destination location”), and an application to be used during the flight plan, wherein the quality-of-service requirements are derived from the flight information ([0021] “determine network requirements for the flight path based on the request for the flight path”).

Regarding claim 8, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1, wherein a UAV Service Supplier (USS) transmits the reservation request to a policy and charging rules function of the policy and charging control system ([0021] “UAV platform 230 may receive, from user device 210, a request for a flight path from an origination location to a destination location”. The user device, is acting as a USS gathering required information.).

Regarding claim 14, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1. Ubhi teaches, further comprising:
	determining a charge for use of an airspace based on a location of the UAV while consuming the resources in the wireless network ([0052] “data storage 235 may include information associated with networks 240-260, such as availability information, security information, cost information, bandwidth information, network resources information, etc. associated with networks”), wherein the location of the UAV is one of an expected location of the UAV based on one of the flight information describing the flight plan and an actual location of the UAV (Claim 2- “determining the network requirements for the flight path based on costs associated with the plurality of networks”).

Claim 18 is the method reserving resources, the limitations are substantially similar to claim 1, therefore rejected from the same reasons.

Regarding claim 19, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 18.
	Ubhi does not teach wherein the reservation request includes a flight path of the UAV and wherein determining the network resources of the wireless network to fulfill the quality-of-service requirements comprises:
	comparing the flight path with locations of network elements in the wireless network to determine a set of network elements to fulfill the quality-of-service requirements.

	Ericsson teaches wherein the reservation request includes a flight path of the UAV and wherein determining the network resources of the wireless network to fulfill the quality-of-service requirements comprises:
	comparing the flight path with locations of network elements in the wireless network to determine a set of network elements to fulfill the quality-of-service requirements (Figs. 3 and 4 and P. 7, ¶ 4 “associate the cell site positions with possible user geographical/street paths information from the cellular radio network can be collected, e.g. cell load information from all cells (interference, available resources etc.), the number of triggered handovers and coverage issues”)


Claims 21 and 22 is a non-transitory computer-readable storage medium storing instructions which perform the method of claim 1 and 2. The limitations are substantially the same, therefore rejected for the same reasons as claims 1 and 2.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi in view of Ericsson, Jungnickle, and Ramanujan et al (US 20110090843 A1), hereinafter Ramanujan.

Regarding claim 4, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 11.
	Ubhi in view of Ericsson does not teach wherein the response to the reservation request indicates that the quality-of-service requirements cannot be fulfilled by the wireless network, 
	wherein the status of the flight plan is determined to be denied when the response to the reservation request indicates that the quality-of-service requirements cannot be fulfilled.

	Ramanujan teaches wherein the response to the reservation request indicates that the quality-of-service requirements cannot be fulfilled by the wireless network ([0087] “If NMN 34 is unable to identify a route that meets the requirements of Requested QoS”), 
	wherein the status of the flight plan is determined to be denied when the response to the reservation request indicates that the quality-of-service requirements cannot be fulfilled ([0087] “then NMN 34 creates (911) a QoS Reservation Reject packet 190, which contains (912) only Flow ID 192 and Route Log 194, and transmit (913) the QoS Reservation Rejection Packet 190 (FIG. 10) back to WNN 30. WNN 30 will attempt (914) to reestablish the reservation a number of times set by the system administrator during the initial network setup or any time thereafter. If the retries are consumed WNN 30 will then inform (915) its client of the failure to establish a route”).

	Ubhi in view of Ericsson and Ramanujan are analogous art because both are directed to the same field of endeavor or problem solving area of quality of service in telecommunication systems.

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to determine a route could not be made as taught by Ramanujan when determining the flight path of Ubhi in view of Ericsson. One of ordinary skill in the art would have been motivated in order to “inform (915) its client of the failure to establish a route” (Ramanujan [0087]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi in view of Ericsson, Jungnickle and Kosseifi et al (US 20180292844 A1), hereinafter Kosseifi.


Regarding claim 12, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 1.
	Ubhi in view of Ericsson does not teach wherein the wireless network is a 3rd Generation Partnership Project (3GPP) network.
	
	Kosseifi teaches wherein the wireless network is a 3rd Generation Partnership Project (3GPP) network ([0035] “the communication unit may send and/or receive information, including flight paths and cellular network information, over a cellular technology signal/network (e.g., 3G, 4G, 5G, and/or other 3GPP-based cellular network) to one or more of base stations 122a-c”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 3GPP network as taught by Kosseifi for the wireless network of Ubhi in view of Ericsson. One of ordinary skill in the art would have been motivated to use a known technology of 3GPP to yield predictable results delivering information across a network.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubhi in view of Ericsson, and Jungnickle and Ricci (US 20180047295 A1) and Bailey et al. (US 20130073120 A1), hereinafter Bailey.

Regarding claim 15, Ubhi in view of Ericsson and Jungnickle teaches the method of claim 14. 
	Ubhi in view of Ericsson does not teach wherein the charge is based on a set of rates established by an authority controlling the airspace.	
	
	Ricci teaches wherein the charge is based on a set of rates established by an authority controlling the airspace ([0051] “The applicant has contrived a system whereby the user who desires to plan its flight requests to the mobile telephone provider or, the Central Control Body (E0) which oversee the management of airspace, must to fill out a web form with a list of info as follows: its SAPR code, the USIM code, the departure date, the starting point and the point of arrival, the estimated flight time for the roundtrip. The system checks the requested flight schedule and, if not, proposes alternatives that may be accepted. Once accepted the proposed flight schedule, the system calculates the cost that must be paid for the use of the corridor”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an airspace authority to assign costs as taught by Ricci for determining the costs of the wireless network of Ubhi in view of Ericsson. One of ordinary skill in the art would have been motivated for “ensuring in this way the exclusive use of the corridor and of the timing of use in compliance with the authorized flight program” (Ricci [0051]).

	Ubhi in view of Ericsson and Ricci does not teach wherein the rates are relative to one or more of proximity to a landmark, time of day, and proximity to an event.

	Bailey teaches wherein the rates are relative to one or more of proximity to a landmark, time of day ([0037] “The ETA change variable trigger processor 32 also can access databases containing data representing current and forecast environmental conditions and business conditions (such as communications costs as a function of aircraft position, time of day, etc.”), and proximity to an event.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign rates relative to time of day as taught by Ricci for determining the costs of the wireless network of Ubhi in view of Ericsson. One of ordinary skill in the art would have been motivated for use data that reflects current business conditions (Bailey [0037]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668